Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-19, Figs. 19-35) in the reply filed on 08/22/2022 is acknowledged. 
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Claim 20, Figs. 1-18), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022. 

Drawings
The drawings are objected to because:
---The drawings (in particular Figs. 4-9) appears to be color drawings and/or are inadequately shaded or are of poor quality making some of the components blurry or difficult to discern. Most noticeably in at least Fig. 4 and 9, see the left-side support for spring 140, as illustrated it appears to be only supported at the upper end while the lower end is free which will cause instability and failure of the valve 120, whereas in reality the spring 140 should be circumferentially supported by an annular member.  
The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):  
---Claim 2. The fluid coupling system of claim 1, wherein the body stem defines two lateral openings in fluid communication with the central lumen.
   Claim 15. The body coupling of claim 14, wherein the body stem defines two lateral openings in fluid communication with the central lumen.
Due to a possible claim drafting error, Claims 2 and 15 recites two lateral openings, however, intervening claims 1 and 14 already recites “a lateral opening” which bring the total of lateral openings to three. At most, Fig. 22 supports the embodiment of two lateral openings but the drawings fail to show an embodiment that comprises three lateral openings (see the 112b rejection below). 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 11-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “wherein the body stem defines two lateral
openings in fluid communication with the central lumen” however intervening claim 1 already recites “the body stem defining a central lumen and a lateral opening in fluid
communication with the central lumen”. It is unclear and indefinite, if the applicant is attempting to claim three lateral openings (the two of claim 2 plus the one of claim 1, it is noted that three lateral openings are not supported by the Drawings, see the Drawing Objection above) or if the two lateral opening of claim 2 includes the already recited lateral opening of intervening claim 1 (i.e. there are two lateral opening total which is supported by at least Fig. 22 of the application). Based on the disclosure, the Office will assume that there are at least two lateral openings 822a-822b. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant' s position.
Claim 8 L2 recites the limitation "the circumferential groove". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 11 L1 recites the limitation "the opposite end". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 15 recites the limitation of “wherein the body stem defines two lateral
openings in fluid communication with the central lumen” however intervening claim 14 already recites “the body stem defining a central lumen and a lateral opening in fluid
communication with the central lumen”. It is unclear and indefinite, if the applicant is attempting to claim three lateral openings (the two of claim 15 plus the one of claim 14, it is noted that three lateral openings are not supported by the Drawings, see the Drawing Objection above) or if the two lateral opening of claim 15 includes the already recited lateral opening of intervening claim 14 (i.e. there are two lateral opening total which is supported by at least Fig. 22 of the application). Based on the disclosure, the Office will assume that there are at least two lateral openings 822a-822b. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant' s position.
Claim 16 L3 recites “an insert coupling”, however, intervening claim 14 already recites “an insert housing”. It is unclear and indefinite if the latter recitation of claim 16 is the same as the previous recitation of claim 14 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggest that claim 16 L3 is amended to –the insert coupling—to overcome this rejection.   
Claim(s) 12-13, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Braun (US 6,161,578).
Regarding claim 1, Braun (US 6,161,578) shows in Figs. 1-31 (see at least Figs. 1-3 and 24) a fluid coupling system (coupling valve assembly 40) comprising: an insert coupling (male coupling 42) comprising: an insert housing (outer body 88) defining an internal space (see the inner space within body 88), the insert housing having a front face (the left end that faces the female coupling 44) and an opposite end (the right end) configured for connection to a first fluid carrying component (body 88 is coupled to fluid conduit adaptor 52 which is capable of being coupled to a fluid line via a threaded engagement); an insert valve member (slide valve 102) slidably disposed within the internal space of the insert housing, the insert valve member including a projection (see the front end portion 108); an insert seal member (third sealing member 126) attached to the front face of the insert housing and defining a bore (see at least Fig. 1); and an insert spring (spring 104) disposed within the internal space of the insert housing and arranged to bias the insert valve member against the insert seal member such that the projection is within the bore; and a body coupling (female coupling 44) comprising; a body housing (outer body 46) defining an internal space (see the inner space within body 46), the body housing having a front end (see the right end which faces the male coupling 42) configured to receive a front end portion of the insert housing and an opposite end (see the left end) configured for connection to a second fluid carrying component (body 46 is coupled to fluid conduit adaptor 52 which is capable of being coupled to a fluid line via a threaded engagement); a body stem (inner body 68) extending within the internal space of the body housing, the body stem defining a central lumen (fluid passageway 74) and a lateral opening (see at least one of the four lateral fluid ports 76) in fluid communication with the central lumen; a body seal member (slide valve 78) slidably disposed within the internal space of the body housing, the body seal member defining a bore (see Fig. 1) in which the body stem is slidably received; and a body spring (spring 80) disposed within the internal space of the body housing and arranged to bias the body seal member to a position in which the bore of the body seal member seals the lateral opening of the body stem (see at least Fig. 1). Thus, the device of Braun meets all the limitations of claim 1.
Regarding claim 2, as best understood by the Office and the limitation of the fluid coupling system of claim 1, wherein the body stem defines two lateral openings in fluid communication with the central lumen; the device of Braun meets this limitation with the device having at least two lateral openings 76 (four total) as shown in at least Fig. 1 and 8.
Regarding claim 3 and the limitation of the fluid coupling system of claim 1, wherein a front face of the projection matches a size and shape of a front face of the body stem; the device of Braun meets this limitation as shown in at least Fig. 2-3.
Regarding claim 4 and the limitation of the fluid coupling system of claim 3, wherein the insert coupling and the body coupling are configured to be coupleable by abutting the front face of the projection against the front face of the body stem and then pushing the insert coupling and the body coupling toward each other; the device of Braun meets this limitation as shown in at least Fig. 1-3.
Regarding claim 5 and the limitation of the fluid coupling system of claim 4, wherein as the insert coupling and the body coupling are pushed toward each other the insert seal member contacts the body seal member and pushes the body seal member toward the opposite end of the body housing; the device of Braun meets this limitation as shown in at least Fig. 1-3.
Regarding claim 6 and the limitation of the fluid coupling system of claim 4, wherein as the insert coupling and the body coupling are pushed toward each other the insert seal member and the body seal member each slide along the body stem and, in a fully coupled configuration, the insert seal member and the body seal member are each positioned on the body stem while the lateral opening is unobstructed and open to the internal space of the insert housing; the device of Braun meets this limitation as shown in at least Fig. 1-3 with the device having similar structure and function as applicant’s invention in that when the male and female couplings are pushed toward together the spring biased slide valves are moved to the opened position substantially unobstructing the lateral openings and allowing fluid to flow from one coupling to the other.
Regarding claim 7 and the limitation of the fluid coupling system of claim 1, wherein the body further comprises a latch member (clip assembly 60) movably coupled to the body housing and defining an ovular opening (see Fig. 24) configured to receive a front portion of the insert housing; the device of Braun meets this limitation as shown in at least Fig. 1-3 and 24 with the clip assembly 60 having similar structure and function as applicant’s invention.
Regarding claim 8 and the limitation of the fluid coupling system of claim 7, and the latch member includes a groove engagement portion position to engage in the circumferential groove (unnumbered but shown see the circumferential groove in the outer surface of body 42 that engages bottom part 65 of the clip assembly 60 to lock the coupling in place) when the insert coupling and the body coupling are fully coupled together; the device of Braun meets this limitation as shown in at least Fig. 1-3 (see in particular Fig. 3).

Regarding claim 9, Braun (US 6,161,578) shows in Figs. 1-31 (see at least Figs. 1-3 and 24) an insert coupling (male coupling 42) comprising: an insert housing (outer body 88) defining an internal space (see the inner space within body 88), the insert housing having a front face (the left end that faces the female coupling 44) and an opposite end (the right end) configured for connection to a first fluid carrying component (body 88 is coupled to fluid conduit adaptor 52 which is capable of being coupled to a fluid line via a threaded engagement); an insert valve member (slide valve 102) slidably disposed within the internal space of the insert housing, the insert valve member including a projection (see the front end portion 108); an insert seal member (third sealing member 126) attached to the front face of the insert housing and defining a bore (see at least Fig. 1); and an insert spring (spring 104) disposed within the internal space of the insert housing and arranged to bias the insert valve member against the insert seal member such that the projection is within the bore (see at least Fig. 1). Thus, the device of Braun meets all the limitations of claim 9.
Regarding claim 10 and the limitation of the insert coupling of claim 9, wherein the insert housing defines a circumferential outer groove (unnumbered but shown see the circumferential groove in the outer surface of body 42 that engages bottom part 65 of the clip assembly 60 to lock the coupling in place); the device of Braun meets this limitation as shown in at least Fig. 1-3 (see in particular Fig. 3).
Regarding claim 11 and the limitation of the insert coupling of claim 9, wherein the opposite end of the insert housing is engaged with a termination member (fluid coupling adaptor 52) configured for interconnecting the insert coupling with a tube (body 88 is coupled to a fluid conduit adaptor 52 which is capable of being coupled to a fluid line or tube via a threaded engagement); the device of Braun meets this limitation as shown in at least Fig. 1-3.

Regarding claim 14, Braun (US 6,161,578) shows in Figs. 1-31 (see at least Figs. 1-3 and 24) a body coupling (female coupling 44) comprising; a body housing (outer body 46) defining an internal space (see the inner space within body 46), the body housing having a front end (see the right end which faces the male coupling 42) configured to receive a front end portion of an insert housing (male coupling 42) and an opposite end (see the left end) configured for connection to a second fluid carrying component (body 46 is coupled to fluid conduit adaptor 52 which is capable of being coupled to a fluid line via a threaded engagement); a body stem (inner body 68) extending within the internal space of the body housing, the body stem defining a central lumen (fluid passageway 74) and a lateral opening (see at least one of the four lateral fluid ports 76) in fluid communication with the central lumen; a body seal member (slide valve 78) slidably disposed within the internal space of the body housing, the body seal member defining a bore (see Fig. 1) in which the body stem is slidably received; and a body spring (spring 80) disposed within the internal space of the body housing and arranged to bias the body seal member to a position in which the bore of the body seal member seals the lateral opening of the body stem (see at least Fig. 1). Thus, the device of Braun meets all the limitations of claim 14.
Regarding claim 15, as best understood by the Office and the limitation of the body coupling of claim 14, wherein the body stem defines two lateral openings in fluid communication with the central lumen; the device of Braun meets this limitation with the device having at least two lateral openings 76 (four total) as shown in at least Fig. 1 and 8.
Regarding claim 16, as best understood by the Office and the limitation of the body coupling of claim 14, wherein the body further comprises a latch member (clip assembly 60) movably coupled to the body housing and defining an ovular opening (see Fig. 24) configured to receive a front portion of an insert coupling to be mated with the body coupling (see how the circumferential groove in the outer surface of body 42 engages the bottom part 65 of the clip assembly 60 to lock the coupling in place); the device of Braun meets this limitation as shown in at least Fig. 1-3 and 24 with the clip assembly 60 having similar structure and function as applicant’s invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 6,161,578) in view of Lehmann (US 9,291,294).
Regarding claim 12, the device of Braun fails to disclose the use of a snap-fitting between the termination member (fluid coupling adaptor 52) and the insert housing (outer body 88) having the limitations of “the insert coupling of claim 11, wherein the termination member is configured to be snapped into engagement with the insert housing”. Notice that Braun teaches the use of threads to connect these two components. However, snap fittings are a well-known alternative method of coupling two fluid components. 
Lehmann (US 9,291,294) teaches in at least Figs. 31-32 and C20 L4-25 of a coupling assembly comprising at least a termination member (right body portion 278) with threads 288 and a housing (left body portion 274) with internal threads 284 wherein the two components are coupled together by threading in a similar manner as Braun. C20 L4-25 teaches the two components may be alternatively coupled together using other methods such as pressed fitting, tapered fitting, shrink fitting, welded fitting, snap fitting or the like or combination thereof.  
	It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the threaded engagement of the termination member (fluid coupling adaptor 52) and the insert housing (outer body 88) of the device of Braun with a snap fitting (typically comprising at least one resilient finger on one coupling and a receiving slot/groove on the other coupling) in a similar manner as taught by Lehmann since snap fitting are a well-known and suitable alternative for easily coupling two fluid components by pressing them together and allowing the snap fitting to snap and lock the couplings (see also MPEP 2144.07). Thus, the device of the combination of Braun in view of Lehmann meets all the limitations of claim 12.   

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 6,161,578) in view of Jenski (US 5,482,083).
Regarding claim 13, the device of Braun fails to disclose the use of a seal having the limitations of “the insert coupling of claim 11, further comprising a seal disposed between the termination member and the insert housing to provide a fluid-tight seal therebetween”. However, the use of seals between fluid components are well-known in the art.
Jenski (US 5,482,083) teaches in at least Figs. 1 and 8 of a coupling assembly comprising male/insert coupling having an insert housing (body member 10) that is coupled to a termination member (first connector 25). Notice that adjacent the threaded engagement 21 between the insert housing (10) and the termination member (25) there is an unnumbered seal compressed therein. As it is known in the art, the usage of such seals aid in providing a fluid tight seal between the two coupled components.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the termination member (fluid coupling adaptor 52) and the insert housing (outer body 88) of the device of Braun to include a seal between the two components such as being adjacent the threaded engagement of the two components, in a similar manner as taught by Jenski, since such a modification aids in providing a fluid tight seal between the two fluid components preventing leakage. Thus, the device of the combination of Braun in view of Jenski meets all the limitations of claim 13.    

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 6,161,578) in view of Kitagawa (US 8,196,606).
Regarding claim 17 and 19, the device of Braun fails to disclose the limitations of a termination retainer and/or termination member being unitarily constructed with the body stem having the limitations “the body coupling of claim 14, wherein the opposite end of the body housing is engaged with a termination retainer that mechanically attaches the body stem to the body housing” (claim 17) and “the body coupling of claim 14, further comprising a termination member, and wherein the termination member and the body stem are unitarily constructed” (claim 19). However, such coupling structures are known in the art.
Kitagawa (US 8,196,606) teaches in at least Fig. 1 of a female coupling member 12 comprising at least a coupling body 34, a valve device comprising a spring biased sleeve 44 and a body stem having openings 52 and a termination member (cylindrical member 50) that is coupled to the coupling body and capable of allowing the connection to a fluid line. Notice that the body stem and the termination member 50 are integrally made. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the termination member (52) and the body stem (68) of the device of Braun to be made integral (i.e. unitarily constructed), in a similar manner as taught by Kitagawa, since such a modification would have been merely a matter of obvious engineering choice that provides the advantages that it simplifies the assembly by converting two separable components into one integral component and reduces the possibly of leakage and the need for seals at the interface of the two components (see also MPEP 2144.04 V B). 
As such, regarding claim 17 and the limitation of “the body coupling of claim 14, wherein the opposite end of the body housing is engaged with a termination retainer that mechanically attaches the body stem to the body housing” the device of the combination meets this limitation with the body housing (46 of Braun) being coupled to integral termination member (52 of Braun) and body stem (68 if Braun) via a termination retainer (see the cylindrical member having the threaded engagement between 46 and 52 of Braun) which mechanically attaches the body stem to the body housing (see at least Fig. 1 of Braun and Fig. 1 of Kitagawa). Regarding claim 19 and the limitation of “the body coupling of claim 14, further comprising a termination member (52 of Braun as modified by Kitagawa), and wherein the termination member and the body stem are unitarily constructed (the termination member 52 and the body stem 68 of Braun are now made integral as taught by Kitagawa)”; the device of the combination meets this limitation as shown in at least Fig. 1 of Braun and Fig. 1 of Kitagawa. Thus, the device of the combination of Braun in view of Kitagawa meets all the limitations of claims 17 and 19.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are Brand (US 9,395,026), Kitagawa (US 8,196,606), Braun (US 6,161,578), Saito (US 5,494,073), Jenski (US 5,482,083), McKeon (US 4,949,745) and Ekman (US 4,219,048) teaching of various examples of dry-disconnect quick couplings comprising at a male coupling with a spring biased valve and female coupling with a spring biased sleeve valve with similar structure and function as applicant’s general invention. In particular, notice that while termination members and body members are shown in the prior art, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the termination retainer (850) as claimed in claim 18 and as shown in at least Fig. 22 of the application.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753